UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 27, 2017 Date of Report (Date of earliest event reported) Sophiris Bio Inc. (Exact name of registrant as specified in its charter) British Columbia 001-36054 98-1008712 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1258 Prospect Street La Jolla, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 777-1760 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2 .0 2 R esults of Operations and Financial Condition. On March 27, 2017, Sophiris Bio Inc. issued a press release announcing its financial results for the three months and year ended December 31, 2016. A copy of this press release is furnished herewith as Exhibit 99.1. Pursuant to the rule and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein and in this Item 2.02 have been furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to liability under that section nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing regardless of any general incorporation language. Item Financial Statements and Exhibits . (d) Exhibits 99.1 Press release dated March 27, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sophiris Bio Inc. Dated: March 27, 2017 By: /s/ Peter Slover Peter Slover Chief Financial Officer
